                      Case 20-10953-LSS                              Doc 96-3                Filed 05/26/20                     Page 1 of 4


From:                Ted Gavin
To:                  Tab Turner
Cc:                  Benjamin Brodsky; Bard D. Rockenbach; Joe Johnson; Jeffrey V. Mansell; Tiffany Craig; Scott A. Hiaasen; agarcia@rgmlawfirm.com; Christian Kohlsaat; Sean
                     Santini
Subject:             Re: SERVICE OF COURT DOCUMENT CASE NUMBER 132019CA031155000001 ECP Holdings III, LLC et al vs Tradepay Capital, LLC et al
Date:                Friday, May 01, 2020 5:53:52 PM


Messrs. Turner and Brodsky,

SureFunding, LLC is a debtor-in-possession in a case filed in the United States Bankruptcy Court for the District of Delaware.
The filing of a bankruptcy petition triggers the automatic stay on actions against the debtor, pursuant to section 362 of of the
bankruptcy code. However, the stay is the Debtor's stay and does not apply to matters in which the Debtor is a plaintiff; it stays
action against the Debtor, and it is the Debtor's stay to waive. Accordingly, the stay is not a factor in the litigation referenced
herein.

Regards,


Ted Gavin, CTP
Managing Director
Gavin/Solmonese
919 N. Market Street, Suite 600
Wilmington, DE 19801
Direct: 302.655.8997 ext. 151
Mobile: 484.432.3430
Fax: 302.655.6063
http://www.gavinsolmonese.com
Blog: http://blogs.forbes.com/tedgavin/



On Fri, May 1, 2020 at 5:49 PM Tab Turner <tab@tturner.com> wrote:
 Mr. Gavin-
 Can you please address the referenced concern about bankruptcy? Mr. Brodsky represents several defendants and is
 apparently concerned.

  Tab Turner
  TURNER & ASSOCIATES, P.A.


  On May 1, 2020, at 2:02 PM, Benjamin Brodsky <bbrodsky@bfwlegal.com> wrote:


  Hi guys, we understand that Surefunding LLC has filed a bankruptcy petition in Delaware. What is your position on whether
  that triggers an automatic stay? I think you have an obligation to inform the court.

  **********************
   Benjamin H. Brodsky, Esq.
  <image001.png>
  200 SE 1st Street
  Suite 400
  Miami, Florida 33131
  T. 305-503-5054
  F. 786-749-7644
  bbrodsky@bfwlegal.com<mailto:bbrodsky@bfwlegal.com>
  www.bfwlegal.com<https://linkprotect.cudasvc.com/url?
  a=http://www.bfwlegal.com/&c=E,1,BYi7gxXtATtL08NURW0xVGm17bTu-
  gFO0GkmZqZgeKWrOP_CJZOoRYTJil712wxpLcB_56RsuledBgsnUjJ_mAxwyAXtM1EGF8xGwSBgB3xNYQ,,&typo=1>

  From: eservice@myflcourtaccess.com <eservice@myflcourtaccess.com>
  Sent: Friday, May 01, 2020 2:36 PM
  Subject: SERVICE OF COURT DOCUMENT CASE NUMBER 132019CA031155000001 ECP Holdings III, LLC et al vs
  Tradepay Capital, LLC et al


  Notice of Service of Court Documents

  Filing Information
  Filing #:
                Case 20-10953-LSS              Doc 96-3           Filed 05/26/20   Page 2 of 4


106962727

Filing Time:

05/01/2020 02:36:10 PM ET

Filer:

Joseph R. Johnson 561-684-2500

Court:

Eleventh Judicial Circuit in and for Miami-Dade County, Florida

Case #:

132019CA031155000001

Court Case #:

2019-031155-CA-01

Case Style:

ECP Holdings III, LLC et al vs Tradepay Capital, LLC et al


Documents
Title

File

Notice Of Production

ECP Holdings - NPNP re Standard Chartered Bank NY and Bank of China.pdf




E-service recipients selected for service:
Name

Email Address

Alejandro F. Garcia

agarcia@rgmlawfirm.com<mailto:agarcia@rgmlawfirm.com>


service@rgmlawfirm.com<mailto:service@rgmlawfirm.com>

William C. Moore

cmoore@rgmlawfirm.com<mailto:cmoore@rgmlawfirm.com>

Bard D Rockenbach

bdr@flappellatelaw.com<mailto:bdr@flappellatelaw.com>


fa@flappellatelaw.com<mailto:fa@flappellatelaw.com>


flappellatelaw@gmail.com<mailto:flappellatelaw@gmail.com>

Benjamin Henry Brodsky
              Case 20-10953-LSS              Doc 96-3       Filed 05/26/20   Page 3 of 4


bbrodsky@bfwlegal.com<mailto:bbrodsky@bfwlegal.com>


docketing@bfwlegal.com<mailto:docketing@bfwlegal.com>

Christian Kohlsaat

ckohlsaat@santinilawfirm.com<mailto:ckohlsaat@santinilawfirm.com>


ssantini@santinilawfirm.com<mailto:ssantini@santinilawfirm.com>

N/A

service@rgmlawfirm.com<mailto:service@rgmlawfirm.com>

Clyde T Turner

tab@tturner.com<mailto:tab@tturner.com>


tiffany@tturner.com<mailto:tiffany@tturner.com>

Fernando Latour Tamayo

ftamayo@coffeyburlington.com<mailto:ftamayo@coffeyburlington.com>


lmaltz@coffeyburlington.com<mailto:lmaltz@coffeyburlington.com>


service@coffeyburlington.com<mailto:service@coffeyburlington.com>

Scott Andrew Hiaasen

shiaasen@coffeyburlington.com<mailto:shiaasen@coffeyburlington.com>


lperez@coffeyburlington.com<mailto:lperez@coffeyburlington.com>


service@coffeyburlington.com<mailto:service@coffeyburlington.com>

Jeffrey Vanvoorhis Mansell

jvm@flappellatelaw.com<mailto:jvm@flappellatelaw.com>


fa@flappellatelaw.com<mailto:fa@flappellatelaw.com>

Joseph R. Johnson

adavila@babbitt-johnson.com<mailto:adavila@babbitt-johnson.com>


jjohnson@babbitt-johnson.com<mailto:jjohnson@babbitt-johnson.com>


kaguilera@babbitt-johnson.com<mailto:kaguilera@babbitt-johnson.com>

Tab Turner, Esquire

tab@tturner.com<mailto:tab@tturner.com>


Tiffany@tturner.com<mailto:Tiffany@tturner.com>
                Case 20-10953-LSS                Doc 96-3        Filed 05/26/20           Page 4 of 4


tony@tturner.com<mailto:tony@tturner.com>

Scott Andrew Hiaasen

shiaasen@coffeyburlington.com<mailto:shiaasen@coffeyburlington.com>


lperez@coffeyburlington.com<mailto:lperez@coffeyburlington.com>


service@coffeyburlington.com<mailto:service@coffeyburlington.com>


E-service recipients not selected for service:
Name

Email Address

No Matching Entries


This is an automatic email message generated by the Florida Courts E-Filing Portal. This email address does not receive
email.

Thank you,
The Florida Courts E-Filing Portal

The following identifier(s) are associated with this transaction:
request_id#:106962727;Audit#:360789199;UCN#:132019CA031155000001;
<Notice Of Production.pdf>
